Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/338,648 filed on 07/28/2022.
In the instant Amendment, claims 1, 5 and 11 have been amended.
Claims 1 – 15 have been examined and are pending in this application. This action is made Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5 and 11 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 07/28/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sanguinetti et al. (US 2020/0183290 A1) in view of Yaashita et al. (US 2013/0100446 A1) and further in view of Wu et al. (US 2013/0129189 A1).

Regarding claim 1, Sanguinetti discloses: “a method comprising: 
generating at least three dark field images of a feature on a semiconductor wafer using an optical inspection system [see para: 0092; As in the known method of FIG. 6(b), multiple dark-field images 740 are obtained using the apparatus of FIG. 2], 
fusing the at least three dark field images to form a pseudo wafer image using a processor [see para: 0092; As in the known method of FIG. 6(b), multiple dark-field images 740 are obtained using the apparatus of FIG. 2, each with a different wavelength (color) or other parameter of radiation. Features corresponding to those of FIG. 6 have similar reference numbers, with prefix ‘7’ instead of ‘6’. Thus, images 740 captured with wavelengths λ1 and λ2 are illustrated, purely by way of example. Each image is subjected to pre-processing step 742, as in the known method. An image synthesizing step 748 then receives the multiple images 740(λ1) etc. from their pre-processing steps 742, and combines them, still in the form of images, to obtain a single, synthesized image 750]; and 
aligning the pseudo wafer image with a corresponding design using the processor [see para: 0097; Note that we must assume that the input images are aligned before being combined, meaning that the same pixel position across different images correspond to the same location on the target T and substrate W. Alignment between images from different colors can be achieved via calibrations of the optical system before the images are captured, or via a pre-alignment step (e.g. using normalized cross correlation or any other registration method) before combining the images].
Sanguinetti does not explicitly disclose: “wherein each of the at least three dark field images are from different channels of the optical inspection system, and 
wherein an aperture for each of the channels in the optical inspection system is fully open during the generating and
aligning the pseudo wafer image with a corresponding design in a design file using the processor”.
However, Yaashita, from the same or similar field of endeavor teaches: “wherein each of the at least three dark field images are from different channels of the optical inspection system [see para: 0142; In FIG. 8, a sample 801 (a semiconductor wafer, a display device, a printed board, or the like) as an object to be inspected is mounted on a stage 815. The stage 815 is, for example, a combination of an XY stage, a Z stage, a θ stage, and the like], and 
wherein an aperture for each of the channels in the optical inspection system is fully open during the generating [see para: 0143; An apparatus capable of scanning the sample 801 in the XY plane is employed so that the entire surface of the sample 801 can be inspected by inspection optical systems 804 and 805 disposed above the stage 815. The sample 801 is irradiated with illumination light 802 emitted from an illumination optical system 803 (including a light source). Light incident on the inspection optical systems 804 and 805 disposed above the sample 801, of scattered reflection light from a defect such as a pattern, a particle, and the like on the sample 801 is led to sensors 806 and 807, photoelectrically converted, and transmitted as an image signal to an image processor 816]; 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the wafer inspection system disclosed by Sanguinetti to add the teachings of Yaashita as above, in order to capture multiple dark field images of the object or targets to be inspected which is mounted on a stage. The optical systems/lens are open to receive reflected light from the stage and disposed in three different positions with different wavelengths. Light incident on the inspection optical systems disposed above the sample of scattered reflection light from a defect such as a pattern, a particle, and the like [Yaashita see para: 0142 - 0143].
Sanguinetti and Yaashita does not explicitly disclose: “aligning the pseudo wafer image with a corresponding design in a design file using the processor”.
However, Wu, from the same or similar field of endeavor teaches: “aligning the pseudo wafer image with a corresponding design in a design file using the processor [see para: 0009: a system for performing inspection alignment of semiconductor devices includes a computer device in communication with an inspection tool. The inspection tool is configured to align an image of a wafer under inspection in a region of an alignment point with a master reference image, wherein the master reference image is predetermined by importing one or more semiconductor design files corresponding to an area of a semiconductor die, aligning a design taken from the one or more semiconductor design files with an image taken from a die of a previously scanned wafer, and selecting an alignment point and recording a portion of the design file corresponding to the alignment point as a master reference image]”.
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Sanguinetti to add the teachings of Yaashita as above, to further incorporate the teachings of Wu and provide the advantage and capability of being able to compare wafer image with a stored design file using processor to align properly. The inspection tool aligning a design taken from the one or more semiconductor design files with an image taken from a die of a semiconductor wafer [see abstract and para: 0009].

Regarding claim 2, Sanguinetti and Yaashita disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Sanguinetti discloses: “wherein the different channels include at least one side channel and at least one top channel [see fig. 2(a)- 2(b)].

Regarding claim 3, Sanguinetti and Yaashita disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Sanguinetti discloses: “further comprising importing care areas for inspection to the pseudo wafer image using the processor [see para: 0089; As just described, the known method for combining multiple wavelength data (i.e. the A+/A− method) involves extracting the diffraction signals from each individual image (which corresponds to each of the considered colors). The signal extraction step 644 is the most computationally intensive part of the method. When a full set of image processing operations is required for multiple images, this adversely affects both the computational power required and the complexity of the software architecture. At the same time, image defects impacting accuracy or precision are present in the images due to e.g. sensor asymmetries or contamination, and these are carried out through the overlay computation].

Regarding claim 4, Sanguinetti and Yaashita disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Sanguinetti discloses: “further comprising determining placement accuracy of the care areas using the processor [see para: 0076; In one known example, gratings 32 and 34 are X-direction gratings with biases of +d, −d, respectively in the placement of one grating relative to another. This means that grating 32 has its overlying components arranged so that if they were both printed exactly at their nominal locations one of the components would be offset relative to the other by a distance d. Grating 34 has its components arranged so that if perfectly printed there would be an offset of d but in the opposite direction to the first grating and so on. Gratings 33 and 35 are Y-direction gratings with offsets +d and −d respectively. Separate images of these gratings can be identified in the image captured by sensor 23. While four gratings are illustrated, another embodiment might require a larger matrix to obtain the desired accuracy. And see para: 0063; The images captured by sensor 23 are output to image processor and controller PU].

Regarding claim 5, Sanguinetti discloses: “an optical inspection system comprising: 
a stage configured to hold a semiconductor wafer [see para: 0053; Also shown in FIG. 1 is a metrology apparatus 140 which is provided for making measurements of parameters of the products at desired stages in the manufacturing process]; 
a light source that generates light directed to the stage [see para: 0055; an illumination system 12. For example, illumination system 12 may include a collimating lens system 12 a, a color filter 12 b, a polarizer 12 c and an aperture device 13]; 
three detectors that receive light from the semiconductor wafer on the stage, wherein each of the three detectors receives the light from a different one of the three channels [see para: 0007; detection systems configured to detect simultaneously the radiation diffracted from component gratings in both X and Y directions, and to detect these different directions of diffraction independently]; and 
a processor in electronic communication with the three detectors [see para: 0007; detection systems configured to detect simultaneously the radiation diffracted from component gratings in both X and Y directions, and to detect these different directions of diffraction independently], wherein the processor is [see para: 0063; The images captured by sensor 23 are output to image processor and controller PU] configured to: 
generate at least three dark field images of a feature on the semiconductor wafer [see para: 0092; As in the known method of FIG. 6(b), multiple dark-field images 740 are obtained using the apparatus of FIG. 2], wherein each of the three dark field images is from a different one of the three channels [see para: 0092; As in the known method of FIG. 6(b), multiple dark-field images 740 are obtained using the apparatus of FIG. 2, each with a different wavelength (color) or other parameter of radiation]; 
fuse the at least three dark field images to form a pseudo wafer image[see para: 0092; As in the known method of FIG. 6(b), multiple dark-field images 740 are obtained using the apparatus of FIG. 2, each with a different wavelength (color) or other parameter of radiation. Features corresponding to those of FIG. 6 have similar reference numbers, with prefix ‘7’ instead of ‘6’. Thus, images 740 captured with wavelengths λ1 and λ2 are illustrated, purely by way of example. Each image is subjected to pre-processing step 742, as in the known method. An image synthesizing step 748 then receives the multiple images 740(λ1) etc. from their pre-processing steps 742, and combines them, still in the form of images, to obtain a single, synthesized image 750]; and 
Sanguinetti does not explicitly disclose: “optics that receive light from the semiconductor wafer on the stage and provide three channels; 
three apertures that receive light from the semiconductor wafer on the stage, wherein each of the three apertures receives the light from a different one of the three channels and
align the pseudo wafer image with a corresponding design in a design file”.
However, Yaashita, from the same or similar field of endeavor teaches: “optics that receive light from the semiconductor wafer on the stage and provide three channels [see para: 0143; An apparatus capable of scanning the sample 801 in the XY plane is employed so that the entire surface of the sample 801 can be inspected by inspection optical systems 804 and 805 disposed above the stage 815. The sample 801 is irradiated with illumination light 802 emitted from an illumination optical system 803 (including a light source). Light incident on the inspection optical systems 804 and 805 disposed above the sample 801, of scattered reflection light from a defect such as a pattern, a particle, and the like on the sample 801 is led to sensors 806 and 807, photoelectrically converted, and transmitted as an image signal to an image processor 816];
three apertures that receive light from the semiconductor wafer on the stage, wherein each of the three apertures receives the light from a different one of the three channels [see para: 0192; In the fifth embodiment of the invention, the polarization states of light emitted from the neighboring slit-like apertures of the multiple glass block element 330 are orthogonal to each other. For example, a setting can be made as follows. In the case where linearly-polarized light is emitted from the light source 300, as shown in FIG. 15B, illumination light from every other region of the multiple glass block element 330 is p-polarized light, and illumination light from the other regions is s-polarized light]; 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the wafer inspection system disclosed by Sanguinetti to add the teachings of Yaashita as above, in order to capture multiple dark field images of the object or targets to be inspected which is mounted on a stage. The optical systems/lens are open to receive reflected light from the stage and disposed in three different positions with different wavelengths. The sample is irradiated with illumination light emitted from an illumination optical system [Yaashita see para: 0143 - 0192].
Sanguinetti and Yaashita does not explicitly disclose: “align the pseudo wafer image with a corresponding design in a design file”.
However, Wu, from the same or similar field of endeavor teaches: “align the pseudo wafer image with a corresponding design in a design file [see para: 0009: a system for performing inspection alignment of semiconductor devices includes a computer device in communication with an inspection tool. The inspection tool is configured to align an image of a wafer under inspection in a region of an alignment point with a master reference image, wherein the master reference image is predetermined by importing one or more semiconductor design files corresponding to an area of a semiconductor die, aligning a design taken from the one or more semiconductor design files with an image taken from a die of a previously scanned wafer, and selecting an alignment point and recording a portion of the design file corresponding to the alignment point as a master reference image].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Sanguinetti to add the teachings of Yaashita as above, to further incorporate the teachings of Wu and provide the advantage and capability of being able to compare wafer image with a stored design file using processor to align properly. The inspection tool aligning a design taken from the one or more semiconductor design files with an image taken from a die of a semiconductor wafer [see abstract and para: 0009].

Regarding claim 6, Sanguinetti and Yaashita disclose all the limitation of claim 5 and are analyzed as previously discussed with respect to that claim.
	Sanguinetti does not explicitly disclose: “wherein the light source includes a laser”.
However, Yaashita, from the same or similar field of endeavor teaches: “wherein the light source includes a laser [see para: 0089; The illuminating means 10 is a laser apparatus for generating inspection light such as a laser beam having a predetermined wavelength and irradiating the surface of a wafer 1 as an object to be inspected].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the wafer inspection system disclosed by Sanguinetti to add the teachings of Yaashita as above, in order to provide illuminating means a laser apparatus for generating inspection light for inspecting target on the stage [Yaashita see para: 0089].

Regarding claim 7 and 11, claim 7 and 11 is rejected under the same art and evidentiary limitations as determined for the method of claim 1 but for non-transitory computer readable storage medium.

Regarding claim 8 and 12, claim 8 and 12 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.

Regarding claim 9 and 14, claim 9 and 14 is rejected under the same art and evidentiary limitations as determined for the method of claim 3.

Regarding claim 10, 13 and 15, claim 10, 13 and 15 is rejected under the same art and evidentiary limitations as determined for the method of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ou et al (US 2016/0341945 A1).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486